UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-6323


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

REGINALD MIMMS, a/k/a Gerald King,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       James C. Turk, Senior
District Judge. (7:99-cr-00048-jct; 7:00-cr-00022-jct)


Submitted:   July 19, 2010                 Decided:   August 5, 2010


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Reginald Mimms, Appellant Pro Se. Joseph W. H. Mott, OFFICE OF
THE UNITED STATES ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  Reginald Mimms seeks to appeal the district court's

order denying his motion for a writ of audita querela, pursuant

to the All Writs Act, 28 U.S.C. § 1651(a) (2006).                             We have

reviewed the record and find no reversible error.                       Accordingly,

we affirm the district court’s order. *                    See United States v.

Mimms,       Nos.     7:99-cr-00048-jct;          7:00-cr-00022-jct       (W.D.     Va.

Mar. 17, 2009).            We    dispense    with   oral     argument    because    the

facts       and    legal   contentions      are   adequately     presented     in   the

materials         before   the    court     and   argument    would     not   aid   the

decisional process.

                                                                              AFFIRMED




        *
        Although the court previously affirmed the district
court’s order in United States v. Mimms, 333 F. App’x 793 (4th
Cir. Oct. 19, 2009) (No. 09-6633) (unpublished), this court’s
opinion and order failed to refer to one of the underlying
criminal matters in which the district court’s order was filed.
Accordingly, this per curiam opinion refers to both underlying
criminal matters.



                                             2